Citation Nr: 0608463	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Entitlement to an evaluation in excess of 20 percent for 
spondylolysis at L5 with nerve root irritation at L5-S1.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, the rating actions 
of which had confirmed and continued the assignment of a 20 
percent rating for spondylolysis at L5 with nerve root 
irritation at L5-S1 under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5293.  This rating had been in 
effect since January 9, 1990.

The present appeal was previously remanded by the Board in 
January 2004 and March 2005. In a rating action of August 
2005, the RO granted service connection for radiculopathy of 
the sciatic nerve secondary to spondylolysis at L5. The RO 
assigned a 10 percent rating for this disability under the 
provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 5243, 
effective September 23, 2002, and a 20 percent evaluation, 
effective April 11, 2005.  The veteran has indicated his 
agreement with this action.  The RO has returned the claims 
file to the Board for further appellate action and the issue 
listed on the title page of this decision will be adjudicated 
at this time.  


FINDING OF FACT

With consideration of pain in the low back, the veteran has 
symptoms equivalent to severe limitation of motion in the 
lumbar spine.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for 
spondylolysis at L5 with nerve root irritation at L5-S1 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5292 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in February 2004, in conjunction with the 
Statement of the Case and Supplemental Statement of the Case, 
the VA informed the appellant of the evidence needed to 
substantiate his current claim. This letter also informed him 
of who was responsible for obtaining what evidence. In 
addition, the February 2004 letter told him to submit all 
relevant evidence and information in his possession. This 
notice substantially told him to submit relevant evidence or 
information in his possession.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant has had ample opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice him. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

Moreover, the Board notes that the veteran has been afforded 
a current VA examination of the disability for which an 
increased rating is currently sought.  This examination 
contained sufficient clinical evidence to evaluate his 
service connected lumbar spine disability.  In addition, it 
does not appear that any evidence is available but not yet 
associated with the record.  

The veteran had been assigned a 20 percent rating for 
spondylolysis at L5 with nerve root irritation at L5-S1 under 
Diagnostic Code 5293 from January 9, 1990.  As noted above, 
the rating action of September 2005 assigned a separate 
service connected rating for the veteran's dysfunction of the 
sciatic nerve under Diagnostic Code 8520.  The September 2005 
rating action also rated the veteran's spondylolysis at L5 
with nerve root irritation at L5-S1 as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5243.  It is the adequacy of this rating, which is the 
question currently before the Board for appellate review.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine. The amendment is 
effective September 26, 2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects. VAOPGCPREC 7-2003. Thus, if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.  

The rating that is the subject of the current appeal is 
essentially based on limitation of motion of the lumbar spine 
under Diagnostic Code 5243, effective from September 26, 
2003.  

Prior to September 26, 2003, a 40 percent rating was 
assignable for severe limitation of the lumbar spine and a 20 
percent rating was assigned for moderate limitation of motion 
in the lumbar spine.  38 C.F.R. § 4.71(a), Diagnostic Code 
5292.  

Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.

The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease. Under the revised criteria a 100 percent 
schedular evaluation is assigned if there is unfavorable 
ankylosis of the entire spine. A 50 percent rating is 
assigned if there is unfavorable ankylosis of the entire 
thoracolumbar spine. A 40 percent rating is assigned if there 
is unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment. 
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry was not 
to be limited to muscles or nerves. These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

In the Board's opinion, the orthopedic aspect of the 
veteran's lumbar spine disability is best adjudicated under 
the schedular criteria of Diagnostic Code 5292  (the old 
criteria) rather than the criteria of Diagnostic Code 5243 in 
effect since September 23, 2002.  This is because the 
criteria of Diagnostic Code 5292 will be retrospective, that 
is, in effect during the entire period of the veteran's 
appeal.  In addition, the criteria of Diagnostic Code 5292 
are more liberal than the recently enacted schedular criteria 
since they provide for a 40 percent rating if severe 
limitation of lumbar motion is demonstrated.  The new 
criteria require ankylosis of the thorcolumbar spine for a 40 
percent rating to be warranted, which is a considerably more 
stringent requirement.  

The record indicates that the veteran experiences a 
considerable amount of constant low back pain.  On recent VA 
orthopedic examination, the veteran was noted to have 60 
degrees of forward flexion in the lumbar spine and 20 degrees 
of extension.  It was noted that these movements were 
accompanied by pain.  Left rotation and left lateral flexion 
were also noted to be painful.  While fatigue, weakness, and 
incoordination were not reported, the Board is of the opinion 
that the veteran's limitation of lumbar motion may be 
considered to be severe with consideration of his significant 
degree of low back pain.  Since that is the case, a 40 
percent rating is warranted for the veteran's spondylolysis 
at L5 with nerve root irritation at L5-S1.  


ORDER

A 40 percent rating is warranted for the veteran's 
spondylolysis at L5 with nerve root irritation at L5-S1, 
subject to the law and regulations governing the payment of 
monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


